DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 9 and 10 is/are objected to because of the following informalities:  
In claim 9, line 1, the recitation “the system” should read –the connect system--.
In claim 10, the second recitation of “a diaphragm assembly” should read –[[a]]the diaphragm assembly--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-5 and 12-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the stud head walls" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the stud head walls” in claim 3, line 5, should read –the stud head [[walls]]wells--.
Claim 12 recites the limitation "the stud head walls" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the stud head walls” in claim 12, lines 4-5, should read –the stud head [[walls]]wells--.
Claims 4, 5 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2015/0354718 (“Schwetz”).
Regarding claim 16, Schwetz discloses a method to secure a bonnet assembly (at least partially defined by 28, 30 and 32) to a body assembly (at least partially defined by 10 and 94), the method comprising: contacting body stud heads (see “body stud head” in annotated fig. 4, above) of body studs (94) of a body assembly (at least partially defined by 10 and 94) with an edge (edge defining slot 92 of hook 90) of a top (top, relative to the orientation of fig. 4) of a housing base (flange portion of member 30) of a bonnet assembly (at least partially defined by 28, 30 and 32), wherein the bonnet assembly includes a handwheel (34); and rotating the handwheel of the bonnet assembly (to engage body studs 94 with hooks 90), wherein the rotation of the handwheel applies a force from the bonnet assembly to the body assembly to secure the body stud heads (enlarged head portions of body studs 94; see annotated fig. 4, below) to the edge of the top of the housing base (see assembly of fig. 6) and secure the bonnet assembly to the body assembly with the body stud heads at least partially exposed (see fig. 6).


    PNG
    media_image1.png
    1282
    687
    media_image1.png
    Greyscale

Regarding claim 17, Schwetz discloses the housing base (flange portion of member 30) further includes key hooks (90), the key hooks project along the surface of each of the four sides of the housing base and curve towards an adjacent side of the housing base (see hooks 90 in fig. 4), walls of the housing base and walls of the key hooks define keyholes (92), wherein the walls of the housing base and the walls of the key hooks define a first slot (see annotated fig. 4, above) with a first diameter, a second slot (see annotated fig. 4, above) with a second diameter, and an opening (see annotated fig. 4, above) for each keyhole, the second diameter is smaller than the first diameter, and the walls of the housing base and the walls of the key hooks define stud head wells (see “stud head well” in annotated fig. 4, above) on a top (top, relative to the orientation of fig. 4) of each key hook and the respective adjacent side of the housing base, the method further comprising, prior to rotating the handwheel: passing the body studs through a portion (passing body studs 94 through the “first slot” as annotated in fig. 4, above) of keyholes; and rotating the bonnet assembly to contact body stud necks of the body studs with the key hooks and to contact the body stud heads with the stud head wells (see assembly of fig. 6 and specification paragraph [0055]).
Regarding claim 18, Schwetz discloses attaching a diaphragm assembly (20) to the bonnet assembly (at least partially defined by 20, 30 and 32) prior to (diaphragm 20 must be assembled with members 74 and 28 prior to housing 30 being secured to body 10) passing the body studs (94) of the body assembly through a portion (passing body studs 94 through the “first slot” as annotated in fig. 4, above) of keyholes (92; see also specification paragraph [0056]).
Regarding claim 19, Schwetz discloses the body studs (94) are configured in a rectangular pattern (disposed at corners of body 10) on the body assembly (10) with an angle of 0 degrees between sides of the rectangular pattern and sides of the body assembly (10; see fig. 4).
Regarding claim 20, Schwetz discloses the stud head wells (see by example “stud head well” in annotated fig. 4, above) have a circular outline (complimentary to the circular head of body studs 94; see fig. 4) with a third diameter and the third diameter is larger than a fourth diameter of the body stud head (the stud head wells are have a diameter larger than the body stud head diameter to allow the body stud head to rest within the stud head well; see configuration of fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwetz in view of US9016307 (“Matalon”).
Regarding claim 1, Schwetz discloses (see figs. 2, 4 and 6) a bonnet assembly of a diaphragm valve, the bonnet assembly comprising:  a housing (mainly defined by 28, 30 and 32), wherein the housing includes a housing base (30) and the housing base includes a top (top, relative to the orientation of fig. 4), a bottom (bottom, relative to the orientation of fig. 4), and four sides (four sides corresponding to the planar sides of body 10); wherein, body stud heads (enlarged heads of body studs 94) of body studs (94) of a body assembly (mainly defined by 10) are in contact with an edge of the top of the housing base (see assembly of fig. 6) and the bonnet assembly is configured to secure to the body assembly with the body stud heads at least partially exposed (see assembly of fig. 6).
Schwetz discloses a drive (24), which is a linear drive which can be operated manually (see specification paragraph [0034]); however, Schwetz does not disclose the bonnet assembly comprising a handwheel.
Matalon teaches (see fig. 3d) a bonnet assembly having a handwheel (18) to cause linear actuation of a lifting spindle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schwetz by employing a handwheel, as taught by Matalon, so as to have a means of manually adjusting the diaphragm position while allowing smooth adjustability thereof.
Regarding claim 2, Schwetz discloses the housing base (30) further includes key hooks (90), the key hooks project along the surface of each of the four sides of the housing base and curve towards an adjacent side of the housing base (see fig. 4), the bonnet assembly further comprising: keyholes (92) defined by walls of the housing base and walls of the key hooks of the bonnet assembly, wherein the walls of the housing base and the walls of the key hooks define a first slot (see annotated fig. 4, below) with a first diameter, a second slot (see annotated fig. 4, below) with a second diameter, and an opening (see annotated fig. 4, below) for each keyhole, the second diameter is smaller than the first diameter, and the walls of the housing base and the walls of the key hooks define stud head wells on a top of each key hook and the respective adjacent side of the housing base, and the body stud heads (heads of body studs 94) are in contact with the stud head wells (see assembly of fig. 6).

    PNG
    media_image1.png
    1282
    687
    media_image1.png
    Greyscale

Regarding claim 3, Schwetz discloses the body studs (94) further include a body stud neck (elongated post portion of body studs 94; see “body stud neck” in annotated fig. 4, above), the body stud heads (enlarged head portion of body studs 94) have a third diameter, the body stud necks have a fourth diameter, the third diameter is larger than the fourth diameter, the body studs vertically pass through a portion (through “first slot” of housing 30; see annotated fig. 4, above) of the keyholes, and the body stud necks contact the key hooks (90) and the body stud heads contact the stud head wells (see configuration of fig. 6).
Regarding claim 4, Schwetz discloses the stud head wells (see “stud head well” in annotated fig. 4, above) have a circular outline with a fifth diameter and the fifth diameter is larger than the third diameter of the body stud head (the stud head wells have a diameter larger than the body stud head diameter to allow the body stud head to rest within the stud head well; see configuration of fig. 6).
Regarding claim 5, Schwetz discloses the second diameter of the second slots (see “second slot” in annotated fig. 6, below) is larger than the fourth diameter (see gap between wall defining “second slot” and outer wall of “body stud neck” in annotated fig. 6, below) of the body stud necks (see “body stud neck” in annotated fig. 6, below).

    PNG
    media_image2.png
    663
    780
    media_image2.png
    Greyscale

Regarding claim 6, Schwetz discloses a diaphragm assembly (20) is attached to the bonnet assembly (see fig. 6).
Regarding claim 7, Schwetz discloses the body studs (94) are configured in a rectangular pattern (disposed at corners of body 10) on the body assembly (10) with an angle of 0 degrees between sides of the rectangular pattern and sides of the body assembly (see fig. 4).
Regarding claim 8, Schwetz discloses the body studs (94) are configured in a rectangular pattern (disposed at corners of body 10) on the body assembly (10) with an angle of 0 degrees between sides of the rectangular pattern and sides of the body assembly (see fig. 4).
Regarding claim 9, Schwetz discloses a connect system for a diaphragm valve, the system comprising: a bonnet assembly, wherein the bonnet assembly includes a housing (mainly defined by 28, 30 and 32), wherein the housing includes a housing base (30) and the housing base includes a top (top, relative to the orientation of fig. 1), a bottom (bottom, relative to the orientation of fig. 1), and four sides (four sides corresponding to the planar sides of body 10); and a body assembly (10 and 94), wherein the body assembly includes body studs (94), the body studs each include a body stud head (enlarged head portion of body studs 94, in annotated fig. 4, below), the body stud heads are in contact with an edge (see assembly of fig. 6) of the top of the housing base, and the bonnet assembly is secured to the body assembly with the body stud heads at least partially exposed (see assembly of fig. 6).

    PNG
    media_image1.png
    1282
    687
    media_image1.png
    Greyscale

Schwetz discloses a drive (24), which is a linear drive which can be operated manually (see specification paragraph [0034]); however, Schwetz does not disclose the bonnet assembly comprising a handwheel.
Matalon teaches (see fig. 3d) a bonnet assembly having a handwheel (18) to cause linear actuation of a lifting spindle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schwetz by employing a handwheel, as taught by Matalon, so as to have a means of manually adjusting the diaphragm position while allowing smooth adjustability thereof.
Regarding claim 10, Schwetz discloses a diaphragm assembly (20), wherein a diaphragm assembly is attached to the bonnet assembly (mainly defined by 28, 30 and 32; see assembly of fig. 6).
Regarding claim 11, Schwetz discloses the housing base (30) further includes key hooks (90), the key hooks project along the surface of each of the four sides of the housing base and curve towards an adjacent side of the housing base (see fig. 4), walls of the housing base and walls of the key hooks define keyholes (92), wherein the walls of the housing base and the walls of the key hooks define a first slot (see annotated fig. 4, above) with a first diameter, a second slot (see annotated fig. 4, above) with a second diameter, and an opening (see annotated fig. 4, above) for each keyhole, the second diameter is smaller than the first diameter, and the walls of the housing base and the walls of the key hooks define stud head wells (see annotated fig. 4, above) on a top of each key hook and the respective adjacent side of the housing base, and the body stud heads (see annotated fig. 4, above) are in contact with the stud head wells (see assembly of fig. 6).
Regarding claim 12, Schwetz discloses the body studs (see annotated fig. 4, above) further include a body stud neck (see annotated fig. 4, above), the body stud heads have a third diameter, the body stud necks have a fourth diameter, the third diameter is larger than the fourth diameter, the body studs vertically pass through a portion (see “first slot” in annotated fig. 4, above) of the keyholes, and the body stud necks (see annotated fig. 4, above) contact the key hooks and the body stud heads contact the stud head wells (see configuration of fig. 6).
Regarding claim 13, Schwetz discloses the stud head wells (see annotated fig. 4, above) have a circular outline with a fifth diameter and the fifth diameter is larger than the third diameter of the body stud head (he stud head wells are have a diameter larger than the body stud head diameter to allow the body stud head to rest within the stud head well; see configuration of fig. 6).
Regarding claim 14, Schwetz discloses the second diameter of the second slots (see “second slot” in annotated fig. 6, below) is larger than the fourth diameter (see gap between wall defining “second slot” and outer wall of “body stud neck” in annotated fig. 6, below) of the body stud necks (see “body stud neck” in annotated fig. 6, below).

    PNG
    media_image2.png
    663
    780
    media_image2.png
    Greyscale

Regarding claim 15, Schwetz discloses the body studs (94) are configured in a rectangular pattern (disposed at corners of body 10) on the body assembly (10) with an angle of 0 degrees between sides of the rectangular pattern and sides of the body assembly (see fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE29506874 discloses a diaphragm valve having a bonnet connected to a valve body by means of studs and a collar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753